Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on October 29, 2021 is entered.
The Applicants’ Amendment to the Specification filed on October 29, 2021 is entered.
Claims 74-95, 97-102, and 104-105 are pending.
Claims 92, 94-95, 99, and 101-102 were previously withdrawn.
Claims 74-95, 97-102, and 104-105 are fully examined in this office action.
Claims 74-95, 97-102, and 104-105 are allowed.
REJOINDER
The restriction requirement as set forth in the Office action mailed on 06/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn and previously withdrawn claims 92, 94-95, 99, and 101-102 are REJOINED and fully examined.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer filed on November 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,091,524 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the ODP rejection over US Patent 11,091,524 is withdrawn.

Information Disclosure Statement
The IDS statements filed on 10/29/2021, 04/19/2021, and 03/09/2021 have been considered by the examiner.
Response to Amendment
Any/all objections and rejections made in a previous office action and not repeated in this office action is withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Mary Rucker Henninger on November 29, 2021. 

The application has been amended as follows: 

In claim 74:     An isolated variant FOXP polypeptide comprising a full-length wildtype FOXP3 polypeptide, except that a zinc finger and leucine zipper region of the wildtype FOXP3 polypeptide has been replaced with a zinc finger and leucine zipper region of a wildtype FOXP1 polypeptide.

In claim 75:     The isolated variant FOXP polypeptide of claim 74, wherein the wildtype FOXP3 polypeptide comprises a human sequence and the zinc finger and leucine zipper region of the wildtype FOXP1 polypeptide comprises a human sequence.

In claim 76:     The isolated variant FOXP polypeptide of claim 74, wherein the full-length wildtype FOXP3 polypeptide comprises an amino acid sequence of SEQ ID NO: 24 and the zinc finger and leucine zipper region of the wildtype FOXP1 polypeptide comprises the amino acid sequence of SEQ ID NO: 27.

In claim 79:     An isolated nucleic acid comprising a nucleic acid sequence encoding a variant FOXP polypeptide comprising a full-length wildtype FOXP3 polypeptide, except that a zinc finger and leucine zipper region of the wildtype FOXP3 polypeptide has been replaced with a zinc finger and leucine zipper region of a wildtype FOXP1 polypeptide.

In claim 82:     An isolated contiguous nucleic acid comprising a first nucleic acid[[-]] encoding a first therapeutic polypeptide and a second nucleic acid[[-]] encoding a second therapeutic polypeptide, wherein the first nucleic acid comprises the isolated nucleic acid of claim 79.

In claim 83:     An isolated contiguous nucleic acid comprising a first nucleic acid[[-]] encoding a first therapeutic polypeptide and a second nucleic acid[[-]] encoding isolated nucleic acid of claim 80.

In claim 84:     An isolated contiguous nucleic acid comprising a first nucleic acid[[-]] encoding a first therapeutic polypeptide and a second nucleic acid[[-]] encoding a second therapeutic polypeptide, wherein the first nucleic acid comprises the isolated nucleic acid of claim 81.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest an isolated variant FOXP polypeptide comprising a full-length wildtype FOXP3 polypeptide, except that a zinc finger and leucine zipper region of the wildtype FOXP3 polypeptide has been replaced with a zinc finger and leucine zipper region of a wildtype FOXP1 polypeptide or nucleic acid encoding such chimeric polypeptide.  Close prior art is US2011/0124560 to Greene et al (of record; cited in IPER).  However, Greene et al does not disclose or suggest a variant polypeptide comprising the amino acid sequence of a FOXP3 polypeptide wherein a zinc finger and leucine zipper region of the FOXP3 polypeptide has been replaced with a zinc finger and leucine zipper region of a FOXP1 polypeptide. Instead, the Greene et al reference discloses an oligomerization assay using FOXP3 (or zinc finger domain of such) in an assay with a separate FOXP1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 74-95, 97-102, and 104-105 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658